DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 3, 5 – 12, 14- 18,  are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Publication 20140168171 A1, Assignee: Samsung, Filed: 12/13/2012) in view of Hwang et al. (U.S. Patent Publication 20140160043 A1, Assignee: LG, Filed: 12/10/2012) in view of Chen et al. (U.S. Patent Publication 20190369835 A1).

    PNG
    media_image1.png
    413
    418
    media_image1.png
    Greyscale

Regarding claim 1, claim 1 is rejected for same reason of claim 10.
Regarding claims 2, 11, Oh, Hwang and Chen disclose “wherein the determining of whether the touch coordinates need to be corrected comprises: 
calculating the first distance between the reference coordinates and the touch coordinates; (Oh [0022] [0023]) and 

Regarding claims 3, 12, Oh, Hwang and Chen disclose wherein the reference range is set as a range from a reference distance, indicative of a distance preset based on the reference coordinates, to 20a value obtained by subtracting a given multiple of a touch sensor size from the reference distance.  (Oh [0054] [0056] – [0058])
Regarding claims 5, 14, Oh, Hwang and Chen disclose wherein the extending of the first distance between the reference coordinates and the touch coordinates to the second distance 5comprises: 
determining a division section to which a value of the first distance belongs among division sections; (Oh [0022] - [0027]) and 
calculating the value of the first distance as the value of the second distance by using an equation corresponding to the division section to which the value of the first 10distance belongs.  (Oh [0054] [0056] – [0058])
Regarding claims 6, 15, Oh, Hwang and Chen disclose wherein the division sections are set by dividing, into multiple sections, a reference range indicative of a range in which a correction is necessary in a touch sensing panel.  (Oh [0054] [0056] – [0058])
Regarding claims 7, 16, Oh, Hwang and Chen disclose wherein the equation set for each of the division sections is set to extend the first distance to the second distance at a greater slope as a division section becomes closer to a reference distance 
Regarding claims 8, 17, Oh, Hwang and Chen disclose wherein the correcting of the touch coordinates comprises obtaining the corrected touch coordinates by substituting values of the touch coordinates with the value of the second distance and trigonometrical functions and substituting the trigonometrical functions with the values of the touch coordinates and a 12value of the first distance.  (Oh [0057] - [0060] [0065])
Regarding claims 9, 18, Oh, Hwang and Chen disclose wherein the reference coordinates are set for each area that requires a coordinate correction in the touch sensing panel.  (Oh [0057] - [0060] [0065])
Regarding claim 10, Oh discloses “A touch sensing device comprising: 
a read-out circuit configured to read charges from a touch sensing panel and output data corresponding to the read charges; ([0048] “The sensing circuit unit 330 may include an integration circuit for sensing the changes in capacitance C11 to Cmn generated in the plurality of nodes. The integration circuit may be connected to the plurality of second electrodes. The integration circuit may include at least one operational amplifier and a capacitor C1 having a predetermined capacitance. An inverting input terminal of the at least one operational amplifier is connected to the second electrodes, and thus, the changes in capacitance C11 to Cmn are converted into an analog signal such as a voltage signal or the like to be output. When driving signals are sequentially applied to the plurality of respective first electrodes, since changes in capacitance C11 to Cmn may be simultaneously detected from the second electrodes, the integration circuit may be provided in an amount equal to m number of second electrodes.” [0050] [0046]) and 
a controller configured to calculate touch coordinates by using the data, ([0053] “the coordinate of the touch input 420 determined by the controller chip are represented as a second point 440, rather than the first point 430 which the user actually intended.”) determine 10whether the touch coordinates need to be corrected, ([0022] “a correction value for correcting the coordinate of the touch input based on a touch area of the touch input included in the edge region, when the coordinate of the touch input is included in the edge region; and correcting the coordinate of the touch input by applying the correction value.”) extend a first distance between reference coordinates and the touch coordinates to a second distance when the touch coordinates need to be corrected, ([0023] “In the determining of the correction value, the correction value may be determined by comparing a first value as a correction value corresponding to the touch area of the touch input included in the edge region with a second value set as a current correction value.” [0054] “method of correcting the coordinate of the touch input 420 to be as closer to the corresponding first point 430 as possible. To this end, in the embodiment, when it is determined that the touch input 420 is generated in the edge region 410, a correction value for correcting an error in coordinate of the touch input 420 is set. The correction value may be a predetermined ratio value. [0056] – [0058]) 
Oh does not disclose “correct the touch coordinates by using a value of the second distance”.   
(Figs 7, 8, 9, 10 [0046] – [0050])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modify coordinates by Hwang into device of Oh.  The suggestion/motivation would have been to improve efficiency. (Hwang: [0048])
Oh and Hwang do not disclose “wherein the touch coordinates are on a circular display, and 
the first distance is between the touch coordinates and the center of a circle of the circular display”.  
Chen discloses “wherein the touch coordinates are on a circular display, (Figs 1a, 1b, 1c, 2f, [0035] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius, then coordinates of the mapping point corresponding to the circumferential angle P of the first touch point are (x, y), where” [0036] [0068] [0131] [0132] [0133]) and 
(Figs 1a, 1b, 1c, 2f, [0066] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius,” [0067] [0035] [0132]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circular display by Chen into device of Oh and Hwang.  The suggestion/motivation would have been to improve efficiency. (Chen: [0035])

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Publication 20140168171 A1, Assignee: Samsung, Filed: 12/13/2012) in view of Hwang et al. (U.S. Patent Publication 20140160043 A1, Assignee: LG, Filed: 12/10/2012) in view of Chen et al. (U.S. Patent Publication 20190369835 A1) in view of Ohta et al. (U.S. Patent Publication 20070008298 A1).
Regarding claims 4, 13, Oh, Hwang and Chen do not disclose “wherein: the reference coordinates are set as center coordinates of a circle, and 11the reference distance is set as a radius of the circle”.  
Ohta discloses “wherein: the reference coordinates are set as center coordinates of a circle, and 11the reference distance is set as a radius of the circle”.  ([0016] [0017] [0020] [0021])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circle by Ohta into device of Oh, Hwang and Chen.  The suggestion/motivation would have been to improve efficiency. (Ohta: [0020])

Alternately, Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Patent Publication 20140168171 A1, Assignee: Samsung, Filed: 12/13/2012) in view of Chiu et al. (U.S. Patent Publication 20150199069 A1) in view of Chen et al. (U.S. Patent Publication 20190369835 A1).
Regarding claim 1, claim 1 is rejected for same reason of claim 10.
Regarding claim 10, Oh discloses “A touch sensing device comprising: 
a read-out circuit configured to read charges from a touch sensing panel and output data corresponding to the read charges; ([0048] “The sensing circuit unit 330 may include an integration circuit for sensing the changes in capacitance C11 to Cmn generated in the plurality of nodes. The integration circuit may be connected to the plurality of second electrodes. The integration circuit may include at least one operational amplifier and a capacitor C1 having a predetermined capacitance. An inverting input terminal of the at least one operational amplifier is connected to the second electrodes, and thus, the changes in capacitance C11 to Cmn are converted into an analog signal such as a voltage signal or the like to be output. When driving signals are sequentially applied to the plurality of respective first electrodes, since changes in capacitance C11 to Cmn may be simultaneously detected from the second electrodes, the integration circuit may be provided in an amount equal to m number of second electrodes.” [0050] [0046]) and 
a controller configured to calculate touch coordinates by using the data, ([0053] “the coordinate of the touch input 420 determined by the controller chip are represented as a second point 440, rather than the first point 430 which the user actually intended.”) determine 10whether the touch coordinates need to be corrected, ([0022] “a correction value for correcting the coordinate of the touch input based on a touch area of the touch input included in the edge region, when the coordinate of the touch input is included in the edge region; and correcting the coordinate of the touch input by applying the correction value.”) extend a first distance between reference coordinates and the touch coordinates to a second distance when the touch coordinates need to be corrected, ([0023] “In the determining of the correction value, the correction value may be determined by comparing a first value as a correction value corresponding to the touch area of the touch input included in the edge region with a second value set as a current correction value.” [0054] “method of correcting the coordinate of the touch input 420 to be as closer to the corresponding first point 430 as possible. To this end, in the embodiment, when it is determined that the touch input 420 is generated in the edge region 410, a correction value for correcting an error in coordinate of the touch input 420 is set. The correction value may be a predetermined ratio value. [0056] – [0058]) 
Oh does not disclose “correct the touch coordinates by using a value of the second distance”.   
Chiu discloses “correct the touch coordinates by using a value of the second distance”.  (Figs 1, 4 [0056] – [0060])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modify coordinates by Chiu into device of Oh.  The suggestion/motivation would have been to improve efficiency. (Chiu: [0057])
Oh and Chiu do not disclose “wherein the touch coordinates are on a circular display, and 
the first distance is between the touch coordinates and the center of a circle of the circular display”.  
Chen discloses “wherein the touch coordinates are on a circular display, (Figs 1a, 1b, 1c, [0035] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius, then coordinates of the mapping point corresponding to the circumferential angle P of the first touch point are (x, y), where” [0036]) and 
the first distance is between the touch coordinates and the center of a circle of the circular display”.  (Figs 1a, 1b, 1c, 2-f [0066] “if each of the N capacitive touch sensors is in a circular arc shape, the N capacitive touch sensors define a circular ring, a radius of an inner circle of the circular ring is r, coordinates of a circle center are (a, b), an origin of a Cartesian coordinate system is in an upper left corner of the inner circle of the circular ring, the horizontal coordinate is tangent to the inner circle of the circular ring horizontally rightward, the vertical coordinate is tangent to the inner circle of the circular ring vertically downward, and a center point of an icon of each application that is displayed on the display user interface of the smartwatch is located on a circular contour using (a, b) as a circle center and r.sub.1 as a radius,” [0067] [0035] [0131] [0132]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate circular display by Chen into device of Oh and Chiu.  The suggestion/motivation would have been to improve efficiency. (Chen: [0035])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693